                Case 18-19121-RBR             Doc 359       Filed 12/07/18        Page 1 of 34



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION
                                     www.flsb.uscourts.gov


In re:                                                     Chapter 11

1 GLOBAL CAPITAL LLC, et al.,1                             Case No. 18-19121-RBR

                          Debtors.                         (Jointly Administered)


        DEBTORS’ MOTION FOR ENTRY OF AN ORDER AUTHORIZING AND
    APPROVING THE DEBTORS’ ENTRY INTO A CONSENT AND JUDGMENT WITH
               THE SECURITIES AND EXCHANGE COMMISSION

               Any interested party who fails to file and serve a written response to
                 this motion within 21 days after the date of service stated in this
               motion shall, pursuant to Local Rule 9013-1(D), be deemed to have
              consented to the entry of an order in the form attached to this motion.
                          Any scheduled hearing may then be canceled.

         The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”)

hereby submit this motion (the “Motion”), pursuant to sections 105(a) and 1107(a) of title 11 of

the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rule 9019(a) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 9013-1(D) and

9019-1(A) of the Local Rules of the United States Bankruptcy Court for the Southern District of

Florida (the “Local Rules”), for entry of an order, substantially in the form attached hereto as

Exhibit 1, authorizing and approving the Debtors’ (i) entry into the consent (the “Consent”), and

(ii) consent to the entry of the judgment (the “Judgment”) with the Securities and Exchange

Commission (the “SEC”) with respect to the action (the “SEC Proceeding”) commenced by the

SEC against, among others, the Debtors that is currently pending in the District Court for the


1
     The Debtors in these Chapter 11 Cases, along with the business addresses and the last four (4) digits of each
     Debtor’s federal tax identification number, if applicable, are: 1 Global Capital LLC, 1250 E. Hallandale Beach
                Case 18-19121-RBR              Doc 359       Filed 12/07/18        Page 2 of 34



Southern District of Florida (the “District Court”).2 In support of this Motion, the Debtors

respectfully state as follows:

                             Jurisdiction, Venue and Statutory Predicates

         1.       The Bankruptcy Court has jurisdiction over this Motion pursuant to 28 U.S.C.

§§ 157 and 1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

         2.       Venue is proper before this Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and

1409.

         3.       The statutory and legal predicate for the relief requested herein are sections 105(a)

and 1107(a) of the Bankruptcy Code, Bankruptcy Rule 9019(a), and Local Rules 9013-1(D) and

9019-1(A).

                                               Status of the Case

         4.       On July 27, 2018 (the “Petition Date”), the Debtors commenced these chapter 11

cases (the “Chapter 11 Cases”) by filing voluntary petitions for relief under chapter 11 of the

Bankruptcy Code in the United States Bankruptcy Court for the Southern District of Florida (the

“Bankruptcy Court”).

         5.       The Debtors are operating their business and managing their affairs as debtors-in-

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         6.       No request has been made for the appointment of a trustee or examiner pursuant

to section 1104 of the Bankruptcy Code.




    Blvd., Suite 409, Hallandale Beach, FL 33009 (9517); and 1 West Capital LLC, 1250 E. Hallandale Beach
    Blvd., Suite 409, Hallandale Beach, FL 33009 (1711).
2
    See SEC v. 1 Global Capital LLC, Carl Ruderman, et al., U.S. District Court for the Southern District of Florida,
    Case No. 18-61991-BLOOM.

                                                         2
              Case 18-19121-RBR          Doc 359       Filed 12/07/18   Page 3 of 34



        7.     On September 7, 2018, the Office of the United States Trustee (the “U.S.

Trustee”) appointed an official committee of unsecured creditors (the “Committee”) [ECF No.

138].

        8.     A detailed factual background of the Debtors’ business and operations, as well as

the events precipitating the commencement of these Chapter 11 Cases, is set forth in the Debtors’

Chapter 11 Case Management Summary [ECF No. 8].

                                          SEC Proceeding

        9.     On August 23, 2018, the SEC commenced the SEC Proceeding against, among

others, the Debtors in the District Court by filing the Complaint for Injunctive and Other Relief

(as amended, the “Complaint”) [Case No. 18-61991, ECF Nos. 1, 79], which alleges, among

other things, certain violations of the federal securities laws.

        10.    To resolve and settle all issues of liability against the Debtors in connection with

the SEC Proceeding, with the resolution of monetary issues to be addressed at a later date, on

November 26, 2018, Bradley D. Sharp, solely in his capacity as the Debtors’ Chief Restructuring

Officer, executed the Consent.

        11.    As described in greater detail below, pursuant to the Consent, without admitting

or denying the allegations set forth in the Complaint (except as to the jurisdiction of the District

Court), the Debtors agree to the entry of the Judgment, which, among other things, permanently

restrains and enjoins Debtor 1 Global Capital LLC (“1GC”) from violating Sections 5(a) and

5(c) and 17(a) of the Securities Act of 1933 (the “Securities Act”) and Sections 10(b) and

15(a)(1) and Rule 10b-5 of the Securities Exchange Act of 1934 (the “Exchange Act”).

        12.    On November 27, 2018, the SEC filed the Plaintiff’s Unopposed Motion for

Judgment Against Defendant 1 Global Capital LLC and Relief Defendant 1 West Capital LLC



                                                   3
             Case 18-19121-RBR         Doc 359     Filed 12/07/18    Page 4 of 34



and Notice of Filing Consent to Judgment (the “Motion for Judgment”) [Case No. 18-61991,

ECF No. 116], a copy of which is attached hereto as Exhibit 2. Copies of the Consent and

Judgment are attached as Exhibit A and Exhibit B, respectively, to the Motion for Judgment. On

November 28, 2018, the District Court entered an order granting the Motion for Judgment [Case

No. 18-61991, ECF No. 117].

                          Summary of the Consent and Judgment3

       13.    The Consent and Judgment relate to certain alleged violations of the federal

securities laws by the Debtors prior to the commencement of the Chapter 11 Cases.

       14.    Pursuant to the Consent and Judgment, without admitting or denying the

allegations of the Complaint (except as to the jurisdiction of the District Court), the Debtors

agree to the entry of the Judgment, which provides that, among other things: (i) Debtor 1GC is

permanently restrained and enjoined from violating Sections 5(a) and 5(c) and 17(a) of the

Securities Act and Sections 10(b) and 15(a)(1) and Rule 10b-5 of the Exchange Act; (ii) upon

motion of the SEC, the District Court will determine whether it is appropriate to order

disgorgement of ill-gotten gains and prejudgment interest against the Debtors or a civil penalty

against Debtor 1GC; (iii) in connection with any hearing regarding disgorgement or a civil

penalty, (a) the Debtors will be precluded from (1) arguing that they did not violate the federal

securities laws as alleged in the Complaint and (2) challenging the validity of the Consent or

Judgment, (b) solely for purposes of any such motion, the allegations of the Complaint will be

accepted as and deemed true by the District Court and (c) the District Court may determine the

issues raise in any such motion on the basis of affidavits, declarations, excerpts of sworn

deposition or testimony and documentary evidence without regard to the standards for summary




                                               4
               Case 18-19121-RBR              Doc 359        Filed 12/07/18        Page 5 of 34



judgment contained in Rule 56(c) of the Federal Rules of Civil Procedure. See Consent, ¶¶ 2-3;

Judgment, Art. I-II.

        15.      The Consent and Judgment also provide that the Debtors agree that the District

Court will retain jurisdiction over the matter for the purpose of enforcing the terms of the

Judgment and that the Bankruptcy Court will continue to maintain jurisdiction over all matters to

which the Bankruptcy Court has jurisdiction over in the Chapter 11 Cases. See Consent, ¶ 15;

Judgment, Art. IV.

                                               Relief Requested
        16.      By this Motion, the Debtors seek entry of an order, substantially in the form

attached hereto as Exhibit 1, authorizing and approving the Debtors’ (i) entry into the Consent

and (ii) consent to the entry of the Judgment.

                                         Basis for Relief Requested

        17.      Bankruptcy Rule 9019(a) provides, in relevant part, that “[o]n motion by the

trustee and after notice and a hearing, the court may approve a compromise or settlement.” Fed.

R. Bankr. P. 9019(a). Section 1107(a) of the Bankruptcy Code grants a debtor-in-possession the

rights and powers afforded to a trustee serving in a chapter 11 case. See 11 U.S.C. § 1107(a).

Furthermore, section 105(a) of the Bankruptcy Code provides that “[t]he court may issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title.” See 11 U.S.C. § 105(a).

        18.      When considering whether to approve a compromise or settlement under Rule

9019, a bankruptcy court must determine if the proposed compromise or settlement is fair,

equitable, reasonable and in the best interests of the debtor’s estate. See Protective Comm. for


3
    The summary of the Consent and the Judgment included in this section is intended to be a summary, is not
    complete, and is qualified in its entirety by reference to the actual terms and conditions of the Consent and the

                                                         5
               Case 18-19121-RBR             Doc 359       Filed 12/07/18        Page 6 of 34



Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968); In re Se.

Banking Corp., 314 B.R. 250, 272 (Bankr. S.D. Fla. 2004) (holding a bankruptcy court considers

whether a settlement is “fair and equitable”). A bankruptcy court is not required to decide the

merits of claims, but is to assess the probability of succeeding on those claims. See In re

Vazquez, 325 B.R. 30, 35 (Bankr. S.D. Fla. 2005).

         19.    Approval of a settlement or compromise in a bankruptcy proceeding is within the

sound discretion of the court, and will not be disturbed or modified on appeal unless approval or

disapproval is an abuse of discretion. See In re Chira, 367 B.R. 888, 896 n.10 (S.D. Fla. 2007)

(citing In re Air Safety Intern., L.C., 336 B.R. 843, 852 (S.D. Fla. 2005)); In re Arrow Air, Inc.,

85 B.R. 886, 891 (Bankr. S.D. Fla. 1988). The test is whether the proposed settlement “fall[s]

below the lowest point in the range of reasonableness.” Martin v. Pahiakos (In re Martin), 490

F.3d 1272, 1274-75 (11th Cir. 2007); In re Arrow Air, Inc., 85 B.R. at 891.

         20.    The Eleventh Circuit established four factors to be considered as additional

guidance when determining whether a settlement or compromise should be approved:

                (i)      The probability of success in litigation;

                (ii)     The difficulties, if any, to be encountered in the matter of collection;

                (iii)    The complexity of the litigation involved and the expense, inconvenience
                         and delay necessarily attending it; and

                (iv)     The paramount interest of the creditors and a proper deference to their
                         reasonable views in the premises.

Wallace v. Justice Oaks II, Ltd. (In re Justice Oaks, II, Ltd.), 898 F.2d 1544, 1459 (11th Cir.

1990).

         21.    The Justice Oaks factors weigh in favor of the Court’s authorization and approval

of the Debtors’ entry into the Consent and consent to the entry of the Judgment in the SEC


   Judgment, copies of which are attached as Exhibit A and Exhibit B, respectively, to Exhibit 2.
                                                       6
             Case 18-19121-RBR          Doc 359      Filed 12/07/18    Page 7 of 34



Proceeding. Moreover, the Consent and Judgment fall above the lowest point in the range of

reasonableness, and therefore, this Motion should be approved.

       22.     The Debtors believe that entry into the Consent and entry of the Judgment will

resolve certain claims for relief asserted by the SEC for alleged violations of the federal

securities laws in an efficient and consensual manner that will avoid costly litigation that would

reduce the value of the estates and the recovery of creditors. The agreed upon terms of the

Consent and Judgment are the product of extensive arm’s-length negotiations between the

Debtors and the SEC. Therefore, the Debtors submit that the terms of the Consent and Judgment

are fair and reasonable and entry of the proposed order will be in the best interests of the

Debtors’ estates and creditors.

       23.     One of the primary concessions made by the Debtors in the Consent is that they

agree to be permanently restrained and enjoined from violating Sections 5(a), 5(c) and 17(a) of

the Securities Act and Sections 10(b) and 15(a)(1) and Rule 10b-5 of the Exchange Act.

However, such prohibition on the activities of the Debtors will not have any effect on the current

business activities of the Debtors because the Debtors ceased the solicitation of any and all

investments upon the commencement of these Chapter 11 Cases.

       24.     In accordance with the Consent and Judgment, the SEC may request that the

District Court order disgorgement of ill-gotten gains and prejudgment interest against the

Debtors or a civil penalty against Debtor 1GC. However, no monetary penalties or other

amounts are required to be paid under the Consent or Judgment and the Debtors will retain their

right to argue in opposition to the imposition of any monetary penalties by the District Court.

Furthermore, it is the intent of the Debtors to seek confirmation of a plan of liquidation that will

provide for all of the Debtors’ assets to be distributed to their investors, who are the victims of



                                                 7
             Case 18-19121-RBR          Doc 359      Filed 12/07/18    Page 8 of 34



the securities fraud that has been alleged by the SEC. Such a liquidating plan would obviate the

need for any imposition of monetary penalties.

       25.     In light of the foregoing, the Debtors submit that entry into the Consent and entry

of the Judgment is fair and equitable, reasonable, and in the best interests of the Debtors’ estates

and creditors. Accordingly, the Debtors respectfully request the Court approve the Debtors’

entry into the Consent, thereby authorizing the entry of the Judgment against the Debtors in the

SEC Proceeding.



                          [Remainder of Page Intentionally Left Blank]




                                                 8
               Case 18-19121-RBR       Doc 359       Filed 12/07/18      Page 9 of 34



                                          Conclusion

          WHEREFORE, the Debtors respectfully request that this Court enter an order granting

the relief requested herein and granting such other and further relief as the Court deems just and

proper.



Dated: December 7, 2018                             GREENBERG TRAURIG, LLP

                                                    /s/ Paul J. Keenan Jr.              .
                                                    Paul J. Keenan Jr.
                                                    Fla. Bar No. 0594687
                                                    keenanp@gtlaw.com

                                                    John R. Dodd
                                                    Fla. Bar No. 38091
                                                    doddj@gtlaw.com

                                                    333 S.E. 2nd Avenue, Suite 4400
                                                    Miami, Florida 33131
                                                    Tel: 305-579-0500
                                                    Fax: (305) 579-0717

                                                    Counsel for the Debtors
                                                    and Debtors-in-Possession




                                                9
Case 18-19121-RBR   Doc 359   Filed 12/07/18   Page 10 of 34



                      EXHIBIT 1
                 Case 18-19121-RBR             Doc 359         Filed 12/07/18       Page 11 of 34




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION
                                       www.flsb.uscourts.gov

    In re:                                                     Chapter 11

    1 GLOBAL CAPITAL LLC, et al.,1                             Case No. 18-19121-RBR

                             Debtors.                          (Jointly Administered)


    ORDER GRANTING DEBTORS’ MOTION FOR ENTRY OF AN ORDER
AUTHORIZING AND APPROVING THE DEBTORS’ ENTRY INTO A CONSENT AND
    JUDGMENT WITH THE SECURITIES AND EXCHANGE COMMISSION

             THIS MATTER came before the Bankruptcy Court upon the Debtors’ Motion for Entry of

an Order Authorizing and Approving the Debtors’ Entry into a Consent and Judgment with the

Securities and Exchange Commission [ECF No. ___] (the “Motion”)2 filed by the above-captioned


1
      The Debtors in these Chapter 11 Cases, along with the business addresses and the last four (4) digits of each
      Debtor’s federal tax identification number, if applicable, are: 1 Global Capital LLC, 1250 E. Hallandale Beach
      Blvd., Suite 409, Hallandale Beach, FL 33009 (9517); and 1 West Capital LLC, 1250 E. Hallandale Beach Blvd.,
      Suite 409, Hallandale Beach, FL 33009 (1711).
2
      Any term not defined herein shall have the meaning ascribed to it in the Motion.



                                                           1
             Case 18-19121-RBR          Doc 359       Filed 12/07/18    Page 12 of 34



debtors and debtors-in-possession (collectively, the “Debtors”). By the Motion, the Debtors seek

an order, pursuant to sections 105(a) and 1107(a) of the Bankruptcy Code, Bankruptcy Rule 9019,

and Local Rules 9013-1(D) and 9019-1(A), authorizing and approving the Debtors’ (i) entry into

the Consent and (ii) consent to the entry of the Judgment with the SEC in connection with the SEC

Proceeding pending before the District Court.         The Bankruptcy Court finds that (i) it has

jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this

is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and this Bankruptcy Court may enter a

final order consistent with Article III of the Constitution; (iii) venue is proper before this

Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the relief requested in the Motion

is in the best interests of the Debtors, their estates, their creditors and other parties in interest;

(v) notice of the Motion was appropriate under the circumstances and no other notice need be

provided; and (vi) upon review of the record before the Bankruptcy Court, including the legal and

factual bases set forth in the Motion, good and sufficient cause exists to grant the relief requested.

Accordingly, it is

       ORDERED as follows:

       1.      The Motion is GRANTED as set forth herein.

       2.      Pursuant to sections 105(a) and 1107(a) of the Bankruptcy Code, Bankruptcy Rule

9019 and Local Rule 9019-1(A), the Debtors’ entry into the Consent and consent to entry of the

Judgment is authorized and approved.

       3.      Nothing in the Consent, the Judgment or this Order is or shall be deemed to be an

admission or a declaration against interest by the Debtors or used in any way by the Debtors or

any party (other than the SEC) in the Debtors’ cases to prejudice any rights or claims made by any




                                                  2
             Case 18-19121-RBR         Doc 359       Filed 12/07/18       Page 13 of 34



party in these Chapter 11 Cases, including, but not limited to, the Debtors and the Committee, all

of which rights are expressly preserved.

       4.      The enforcement of any monetary award or claim against the Debtors in connection

with the SEC Proceeding shall be subject to sections 362 and 1141 of the Bankruptcy Code (to the

extent applicable).

       5.      This Bankruptcy Court will continue to maintain jurisdiction over all such matters

to which this Bankruptcy Court has jurisdiction in these Chapter 11 Cases. Nothing in the Consent

or Judgment or this Order grants the District Court jurisdiction it would not otherwise have.

       6.      The Debtors are hereby authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

       7.      This Bankruptcy Court shall retain jurisdiction with respect to all matters arising

from or relating to the interpretation or implementation of this Order.



                          [Remainder of Page Intentionally Left Blank]




                                                 3
            Case 18-19121-RBR         Doc 359       Filed 12/07/18   Page 14 of 34



                                        #       #       #

Submitted by:

John R. Dodd, Esq.
Fla. Bar. No. 38091
doddj@gtlaw.com
GREENBERG TRAURIG, LLP
333 S.E. 2nd Avenue, Suite 4400
Miami, Florida 33131
Telephone: (305) 579-0500

Counsel for the Debtors
and Debtors-in-Possession

(Epiq Corporate Restructuring, LLC is directed to serve copies of this Order upon all interested
parties and to file a Certificate of Service with the Bankruptcy Court.)




                                                4
Case 18-19121-RBR   Doc 359   Filed 12/07/18   Page 15 of 34



                      EXHIBIT 2
Case 0:18-cv-61991-BB  Document 116
             Case 18-19121-RBR      Entered
                                Doc 359     on 12/07/18
                                         Filed FLSD Docket 11/27/2018
                                                        Page 16 of 34 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 18-CV-61991-BLOOM

  SECURITIES AND EXCHANGE COMMISSION,

                 Plaintiff,
  v.

  1 GLOBAL CAPITAL LLC, and
  CARL RUDERMAN,

                 Defendants, and

  1 WEST CAPITAL LLC,
  BRIGHT SMILE FINANCING, LLC,
  BRR BLOCK INC.,
  DIGI SOUTH, LLC,
  GANADOR ENTERPRISES, LLC,
  MEDIA PAY LLC,
  PAY NOW DIRECT LLC, and
  RUDERMAN FAMILY TRUST,

                 Relief Defendants.
                                                              /

             PLAINTIFF’S UNOPPOSED MOTION FOR JUDGMENT AGAINST
       DEFENDANT 1 GLOBAL CAPITAL LLC AND RELIEF DEFENDANT 1 WEST
          CAPITAL LLC AND NOTICE OF FILING CONSENT TO JUDGMENT

         Plaintiff Securities and Exchange Commission hereby moves on an unopposed basis for

  the Court to enter a Judgment against Defendant 1 Global Capital LLC and Relief Defendant 1

  West Capital LLC (collectively the “Debtors”). By the attached Consent of the Debtors to

  Judgment entered into on their behalf by Bradley D. Sharp, solely in his capacity as the Chief

  Restructuring Officer of the Debtors, a properly authorized officer with the requisite authority to
Case 0:18-cv-61991-BB  Document 116
             Case 18-19121-RBR      Entered
                                Doc 359     on 12/07/18
                                         Filed FLSD Docket 11/27/2018
                                                        Page 17 of 34 Page 2 of 3



  enter into the Consent on behalf of the Debtors (“Consent”), 1 the Debtors have consented to the

  attached Judgment against the Debtors (“Judgment”). 2

           Accordingly, the Commission respectfully requests entry of the attached unopposed

  Judgment, which will resolve all issues of liability against the Debtors, while leaving for future

  resolution the monetary issues.

                                                Respectfully submitted,

  November 27, 2018                             By: s/ Christopher E. Martin
                                                Christopher E. Martin, Esq.
                                                Senior Trial Counsel
                                                SD Fla. Bar No. A5500747
                                                Direct Dial: (305) 982-6386
                                                Email: martinc@sec.gov

                                                By: s/Robert K. Levenson__
                                                Robert K. Levenson, Esq.
                                                Senior Trial Counsel
                                                Florida Bar No. 0089771
                                                Direct Dial: (305) 982-6341
                                                Email: levensonr@sec.gov

                                                Attorneys for Plaintiff
                                                SECURITIES AND EXCHANGE COMMISSION
                                                801 Brickell Avenue, Suite 1800
                                                Miami, Florida 33131
                                                Telephone: (305) 982-6300
                                                Facsimile: (305) 536-4154


                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on November 27, 2018, the foregoing document was filed

  electronically with the Clerk of Court using CM/ECF system and served via CM/ECF.

                                                /s/ Christopher Martin
                                                Christopher Martin


  1
      The Consent is attached hereto as Exhibit A.
  2
      The Judgment is attached hereto as Exhibit B.
                                                      2
Case 0:18-cv-61991-BB  Document 116
             Case 18-19121-RBR      Entered
                                Doc 359     on 12/07/18
                                         Filed FLSD Docket 11/27/2018
                                                        Page 18 of 34 Page 3 of 3



                                      SERVICE LIST

            SEC v 1 Global LLC et al., Case No. 18-cv-61991-BB, U.S.D.C. (SD Fla.)

  Jared E. Dwyer, Esq.
  Stephanie Peral, Esq.
  Paul J. Keenan, Jr., Esq.
  Greenberg Traurig LLP
  333 SE 2nd Avenue, Suite 4100
  Miami, FL 33131
  Tel. 305.579.0500
  dwyerje@gtlaw.com; perals@gtlaw.com; keenanp@gtlaw.com
  Attorneys for Defendant 1 Global Capital LLC
  and Relief Defendant 1 West Capital LLC

  Jeffrey E. Marcus, Esq.
  Daniel L. Rashbaum, Esq.
  Jeffrey Neiman, Esq.
  Michael A. Pineiro, Esq.
  Marcus Neiman & Rashbaum LLP
  2 South Biscayne Boulevard, Suite 1750
  Miami, FL 33131
  Tel. 305.400.4268
  jmarcus@mnrlawfirm.com; drashbaum@mnrlawfirm.com;
  jneiman@mnrlawfirm.com; mpineiro@mnrlawfirm.com
  Attorneys for Defendant Carl Ruderman

  Daniel S. Newman, Esq.
  Gary M. Freedman, Esq.
  Jonathan Etra, Esq.
  Michael Lessne
  Christopher C. Cavallo
  Nelson Mullins Broad and Cassel
  One Biscayne Tower, 21st Floor
  2 South Biscayne Blvd.
  Miami, FL 33131
  Tel. 305.373.9400
  dan.newman@nelsonmullins.com; gary.freedman@nelsonmullins.com
  jonathan.etra@nelsonmullins.com; michael.lessne@nelsonmullins.com
  chris.cavallo@nelsonmullins.com
  Attorneys for Court-Appointed Receiver, Jon A. Sale, Esq.




                                              3
Case 0:18-cv-61991-BB   Document 116-1
              Case 18-19121-RBR        Entered
                                  Doc 359  Filedon12/07/18
                                                   FLSD Docket
                                                           Page11/27/2018
                                                                19 of 34 Page 1 of 8




                              EXHIBIT A
Case 0:18-cv-61991-BB   Document 116-1
              Case 18-19121-RBR        Entered
                                  Doc 359  Filedon12/07/18
                                                   FLSD Docket
                                                           Page11/27/2018
                                                                20 of 34 Page 2 of 8
Case 0:18-cv-61991-BB   Document 116-1
              Case 18-19121-RBR        Entered
                                  Doc 359  Filedon12/07/18
                                                   FLSD Docket
                                                           Page11/27/2018
                                                                21 of 34 Page 3 of 8
Case 0:18-cv-61991-BB   Document 116-1
              Case 18-19121-RBR        Entered
                                  Doc 359  Filedon12/07/18
                                                   FLSD Docket
                                                           Page11/27/2018
                                                                22 of 34 Page 4 of 8
Case 0:18-cv-61991-BB   Document 116-1
              Case 18-19121-RBR        Entered
                                  Doc 359  Filedon12/07/18
                                                   FLSD Docket
                                                           Page11/27/2018
                                                                23 of 34 Page 5 of 8
Case 0:18-cv-61991-BB   Document 116-1
              Case 18-19121-RBR        Entered
                                  Doc 359  Filedon12/07/18
                                                   FLSD Docket
                                                           Page11/27/2018
                                                                24 of 34 Page 6 of 8
Case 0:18-cv-61991-BB   Document 116-1
              Case 18-19121-RBR        Entered
                                  Doc 359  Filedon12/07/18
                                                   FLSD Docket
                                                           Page11/27/2018
                                                                25 of 34 Page 7 of 8
Case 0:18-cv-61991-BB  Document 116-1
            Case 18-19121-RBR         Entered
                                 Doc 359      on12/07/18
                                          Filed  FLSD Docket 11/27/2018
                                                          Page  26 of 34 Page 8 of 8
Case 0:18-cv-61991-BB   Document 116-2
              Case 18-19121-RBR        Entered
                                  Doc 359  Filedon12/07/18
                                                   FLSD Docket
                                                           Page11/27/2018
                                                                27 of 34 Page 1 of 8




                              EXHIBIT B
Case 0:18-cv-61991-BB   Document 116-2
              Case 18-19121-RBR        Entered
                                  Doc 359  Filedon12/07/18
                                                   FLSD Docket
                                                           Page11/27/2018
                                                                28 of 34 Page 2 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 0:18-cv-61991-BB-BLOOM

   SECURITIES AND EXCHANGE COMMISSION,

                 Plaintiff,
   v.

   1 GLOBAL CAPITAL LLC, and
   CARL RUDERMAN,

                 Defendants, and

   1 WEST CAPITAL LLC,
   BRIGHT SMILE FINANCING, LLC,
   BRR BLOCK INC.,
   DIGI SOUTH, LLC,
   GANADOR ENTERPRISES, LLC,
   MEDIA PAY LLC,
   PAY NOW DIRECT LLC, and
   RUDERMAN FAMILY TRUST,

                 Relief Defendants.
                                                             /

              JUDGMENT AGAINST DEFENDANT 1 GLOBAL CAPITAL LLC
                  AND RELIEF DEFENDANT 1 WEST CAPITAL LLC

          This cause comes before the Court upon Plaintiff Securities and Exchange Commission’s

   Unopposed Motion for a Judgment (“Judgment”) Against Defendant 1 Global Capital LLC (“1

   Global”) and Relief Defendant 1 West Capital LLC (“1 West”) (collectively the “Debtors”). By

   the Consent of 1 Global and 1 West to Judgment (“Consent”) annexed hereto, without admitting

   or denying the allegations of the Amended Complaint (except that they admit the jurisdiction of

   this Court over them and over the subject matter of this action), subject to bankruptcy court

   approval in the Debtors’ pending Chapter 11 Bankruptcy Case (Case No. 18-1921-RBR (Bankr.

   S.D. Fla.), the “Bankruptcy Case”), which has been so approved, the Debtors have entered a
Case 0:18-cv-61991-BB   Document 116-2
              Case 18-19121-RBR        Entered
                                  Doc 359  Filedon12/07/18
                                                   FLSD Docket
                                                           Page11/27/2018
                                                                29 of 34 Page 3 of 8



   general appearance, consented to entry of this Judgment, waived findings of fact and conclusions

   of law, and waived any right to appeal from this Judgment. The Court finds that good cause

   exists for entry of the Judgment. Accordingly, the Commission’s Motion is GRANTED. The

   Court further orders as follows:

                                                    I.

                               PERMANENT INJUNCTIVE RELIEF

                      A. Section 5 of the Securities Act of 1933 (“Securities Act”)

          IT IS HEREBY ORDERED AND ADJUDGED that 1 Global is                               permanently

   restrained and enjoined from violating Section 5 of the Securities Act (15 U.S.C. § 77e)

   by, directly or indirectly, in the absence of any Applicable exemption:

         (a)      Unless a registration statement is in effect as to a security, making use of

         any means or instruments of transportation or communication in interstate commerce or of

         the mails to sell such security through the use or medium of any prospectus or otherwise;

         (b)     Unless a registration statement is in effect as to a security, carrying or causing to be

         carried through the mails or in interstate commerce, by any means or instruments

         of transportation, any such security for the purpose of sale or for delivery after sale;

         or

          (c)      Making use of any means or instruments of transportation or communication in

          interstate commerce or of the mails to offer to sell or offer to buy through the use or

          medium of any prospectus or otherwise any security, unless a registration statement

          has been filed with the Commission as to such security, or while the registration

          statement is the subject of a refusal order or stop order or (prior to the effective date of




                                                     2
Case 0:18-cv-61991-BB   Document 116-2
              Case 18-19121-RBR        Entered
                                  Doc 359  Filedon12/07/18
                                                   FLSD Docket
                                                           Page11/27/2018
                                                                30 of 34 Page 4 of 8



           the registration statement) any public proceeding or examination under Section 8 of the

           Securities Act (15 U.S.C. § 77h).

           IT IS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

   Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual

   notice of this Judgment by personal service or otherwise: (a) 1 Global’s officers, agents,

   servants, employees, and attorneys; and (b) other persons in active concert or participation with 1

   Global or with anyone described in (a).

                                  B. Section 17(a) of the Securities Act

           IT IS FURTHER ORDERED AND ADJUDGED that 1 Global is                           permanently

   restrained and enjoined from violating Section 17(a) of the Securities Act (15 U.S.C. §§

   77q(a)) in the offer or sale of any security by the use of any means or instruments of

   transportation or communication in interstate commerce or by use of the mails, directly or

   indirectly:

           (a)     to employ any device, scheme, or artifice to defraud;

           (b)     to obtain money or property by means of any untrue statement of material fact or

                   any omission of a material fact necessary in order to make the statements made,

                   in the light of the circumstances under which they were made, not misleading; or

           (c)     to engage in any transaction, practice, or course of business which operates or

                   would operate as a fraud or deceit upon the purchaser,

   with respect to:

           (A) any investment strategy or investment in securities,

           (B) the prospects for success of any product or company,

           (C) the use of investor funds,



                                                    3
Case 0:18-cv-61991-BB   Document 116-2
              Case 18-19121-RBR        Entered
                                  Doc 359  Filedon12/07/18
                                                   FLSD Docket
                                                           Page11/27/2018
                                                                31 of 34 Page 5 of 8



          (D) compensation to any person, or

          (E) the misappropriation of investor funds or investment proceeds.

          IT IS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

   Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual

   notice of this Judgment by personal service or otherwise: (a) 1 Global’s officers, agents,

   servants, employees, and attorneys; and (b) other persons in active concert or participation with 1

   Global or with anyone described in (a).

   C. Section 10(b) and Rule 10b-5 of the Securities Exchange Act of 1934 (“Exchange Act”)

          IT IS FURTHER ORDERED AND ADJUDGED that 1 Global is                            permanently

   restrained and enjoined from violating, directly or indirectly, Section 10(b) of the Exchange Act

   (15 U.S.C. § 78j(b)) and Rule 10b-5 promulgated thereunder (17 C.F.R. § 240.10b-5), by

   using any means or instrumentality of interstate commerce, or of the mails, or of any facility

   of any national securities exchange, in connection with the purchase or sale of any security:

          (a)     to employ any device, scheme, or artifice to defraud;

          (b)     to make any untrue statement of a material fact or to omit to state a material fact

                  necessary in order to make the statements made, in the light of the circumstances

                  under which they were made, not misleading; or

          (c)     to engage in any act, practice, or course of business which operates or

                  would operate as a fraud or deceit upon any person,

   with respect to:

          (A) any investment strategy or investment in securities,

          (B) the prospects for success of any product or company,

          (C) the use of investor funds,



                                                   4
Case 0:18-cv-61991-BB   Document 116-2
              Case 18-19121-RBR        Entered
                                  Doc 359  Filedon12/07/18
                                                   FLSD Docket
                                                           Page11/27/2018
                                                                32 of 34 Page 6 of 8



          (D) compensation to any person, or

          (E) the misappropriation of investor funds or investment proceeds.

          IT IS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

   Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual

   notice of this Judgment by personal service or otherwise: (a) 1 Global’s officers, agents,

   servants, employees, and attorneys; and (b) other persons in active concert or participation with 1

   Global or with anyone described in (a).

                                  D. Section 15(a) of the Exchange Act

          IT IS FURTHER ORDERED AND ADJUDGED                        that   1 Global is permanently

   restrained and enjoined from violating, directly or indirectly, Section 15(a) of the Exchange

   Act, [15 U.S.C. § 78o(a)], by using the mails or other means or instrumentalities of interstate

   commerce, to effect transactions in, or to induce or attempt to induce the purchase or sale of

   securities, without being associated with a broker or dealer that was registered with the

   Commission in accordance with Section 15(b) of the Exchange Act (15 U.S.C. §78o(b)).

          ITIS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

   Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual

   notice of this Judgment by personal service or otherwise: (a) 1 Global’s officers, agents,

   servants, employees, and attorneys; and (b) other persons in active concert or participation with 1

   Global or with anyone described in (a).

                                                   II.
                                        MONETARY RELIEF

          IT IS FURTHER ORDERED AND ADJUDGED that upon motion of the

   Commission, if any, the Court shall determine whether it is appropriate to order disgorgement of

   ill-gotten gains and prejudgment interest on disgorgement against the Debtors and a civil penalty

                                                   5
Case 0:18-cv-61991-BB   Document 116-2
              Case 18-19121-RBR        Entered
                                  Doc 359  Filedon12/07/18
                                                   FLSD Docket
                                                           Page11/27/2018
                                                                33 of 34 Page 7 of 8



   against 1 Global, and if so, the amount of the disgorgement and prejudgment interest against the

   Debtors and the amount of any civil penalty against 1 Global. If disgorgement is ordered, the

   Debtors shall pay, subject to an order of the bankruptcy court, prejudgment interest on

   disgorgement, calculated as starting from July 28, 2018, based on the rate of interest used by the

   Internal Revenue Service for the underpayment of federal income tax as set forth in 26 U.S.C.

   § 6621(a)(2). In connection with the Commission’s motion for disgorgement or a civil penalty,

   and at any hearing held on such a motion: (i) the Debtors will be precluded from arguing that 1

   Global did not violate the federal securities laws as alleged in the Amended Complaint; (ii) the

   Debtors may not challenge the validity of the Consent or this Judgment; (iii) solely for the

   purposes of such motion, the allegations of the Amended Complaint shall be accepted as and

   deemed true by the Court; and (iv) the Court may determine the issues raised in the motion on

   the basis of affidavits, declarations, excerpts of sworn deposition or investigative testimony, and

   documentary evidence, without regard to the standards for summary judgment contained in Rule

   56(c) of the Federal Rules of Civil Procedure. In connection with the Commission’s motion for

   disgorgement, the parties may take discovery, including discovery from appropriate non-parties.

                                                  III.

                                INCORPORATION OF CONSENT

          IT IS FURTHER ORDERED AND ADJUDGED that the Consent filed herewith is

   incorporated herein with the same force and effect as if fully set forth herein, and the Debtors

   shall comply with all of the undertakings and agreements set forth therein.

                                                  IV.

                                 RETENTION OF JURISDICTION




                                                   6
Case 0:18-cv-61991-BB   Document 116-2
              Case 18-19121-RBR        Entered
                                  Doc 359  Filedon12/07/18
                                                   FLSD Docket
                                                           Page11/27/2018
                                                                34 of 34 Page 8 of 8



          IT IS FURTHER ORDERED AND ADJUDGED that this Court shall retain

   jurisdiction of this matter and the Debtors in order to implement and carry out the terms of this

   Judgment and all Orders and Decrees that may be entered, to entertain any suitable application or

   motion for additional relief within the jurisdiction of this Court, and to order any other relief that

   this Court deems appropriate under the circumstances, subject to any necessary approvals or

   orders of the Bankruptcy Court. The Bankruptcy Court shall continue to maintain jurisdiction

   over all such matters over which the Bankruptcy Court has jurisdiction in the Bankruptcy Case.

                                                    V.

                                    RULE 54(b) CERTIFICATION

          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

   Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.


   DONE AND ORDERED this ____ day of ___________________ 2018, at ________________,
   Florida.



                                                  _________________________________
                                                  BETH BLOOM
                                                  UNITED STATES DISTRICT JUDGE

   Copies to all parties and counsel of record




                                                     7
